L. HAND, Chief Judge
(dissenting).
The scheme of § 11 appears to me to forbid my brothers’ conclusion, in spite of the Commission’s long settled interpretation. When a company submits “a plan” to the Commission under § 11 (e), the “notice and hearing” which it must give is, in part at any rate, in order to learn whether the shareholders approve or disapprove; and the Commission’s own “approval” may well depend upon what those say who attend. Perhaps it would be desirable before that hearing to allow electioneering by interested parties so that by- an accumulation of proxies they might present a formidable front to the Commission. Be that as it may, § 11 (g) unconditionally forbids electioneering “in respect of any plan” unless it is "“accompanied * * * by a copy” of the Commission’s report upon the plan or an accredited abstract of it; and on the face of it that covers this preliminary hearing. The purpose of this I should have thought pretty plain, had it not been for my brothers’ contrary conclusion. Congress did not wish shareholders to be subjected to the importunities of persons who seek to represent them, until the Commission has provisionally approved the plan, and until the shareholders have received a disinterested report upon it. That is in accord with the underlying theory that small investors are usually an uninformed, yet complaisant, group, not disposed to be nice in parting with their suffrage, who would be protected by the report. How far the Commission might think it desirable to sound out shareholders at the hearing under § 11 (e) was left to it alone; but the opportunity to gather up proxies for that hearing was thought open to abuse. It is true that even after it has approved a plan, the Commission need not take a vote; but that has nothing to do with how the vote shall be taken when they do choose to take one. Until the Commission’s approval the shareholders must be free from any electioneering by vicarious champions, because they are not armed to resist it.
Whether rulings of administrative tribunals should deflect a federal judge from his personal reading of a statute or an ordinance, occupies a great part of his time. Nevertheless, even in the case of those tribunals whose immunity rates highest, there is always a reserved review, for, at least in theory, there comes a point when not only'may he, but he should, assert his own convictions. All I can say is that in the case at bar I think that that point has been passed.
As to § 12 (e) on which the Commission also relies, it is so far afield from the subject matter that I do not think it necessary to discuss it.